Exhibit 10.7

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of June 15,
2007, by and among OPEN ENERGY CORPORATION, a Nevada corporation (the
“Company”), and the undersigned Holder (the “Holder”).

WHEREAS:

A.            In connection with the Note and Warrant Purchase Agreement by and
among the parties hereto of even date herewith (the “Note and Warrant Purchase
Agreement”), the Company has agreed, upon the terms and subject to the
conditions of the Note and Warrant Purchase Agreement, to issue and sell to the
Holder (i) a Note (the “Note”) which, if not paid when due, and if the
collateral pledged to ensure the payment thereof is not sufficient to satisfy
the obligations of the Company with respect thereto, may be converted into the
Convertible Debenture (defined below) and the Default Warrant (defined below),
(ii) a Warrant (the “Warrant”) which will be exercisable to purchase shares of
Common Stock (as exercised, collectively, the “Warrant Shares”), (iii) in the
event of a default on the Note issued pursuant to the Note and Warrant Purchase
Agreement and a subsequent failure to obtain sufficient funds from the sale of
the collateral pledged under the Stock Pledge Agreement of even date herewith in
order to satisfy all obligations of the Company under the Note the Holder, at
his option, may convert such unpaid obligation of the Company into a secured
convertible debenture (the “Convertible Debenture”) which shall be convertible
into shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock,” as converted, the “Conversion Shares”) in accordance with the
terms of the Convertible Debenture, and (iv) at the time of any such conversion
into the Convertible Debenture the Holder also shall receive the Default Warrant
(the “Default Warrant”), which will be exercisable to purchase shares of Common
Stock (as exercised, collectively, the “Default Warrant Shares”).  Capitalized
terms not defined herein shall have the meaning ascribed to them in the Note and
Warrant Purchase Agreement.

B.            To induce the Holder to execute and deliver the Note and Warrant
Purchase Agreement, the Company has agreed to provide certain limited
registration rights under the Securities Act of 1933, as amended, and the rules
and regulations thereunder, or any similar successor statute (collectively, the
“Securities Act”), and applicable state securities laws.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Holder hereby
agree as follows:


1.             DEFINITIONS.

As used in this Agreement, the following terms shall have the following
meanings:

(A)           “EFFECTIVENESS DEADLINE” MEANS, WITH RESPECT TO THE INITIAL
REGISTRATION STATEMENT REQUIRED TO BE FILED HEREUNDER, THE 90TH CALENDAR DAY
FOLLOWING THE DATE FILED AND, WITH RESPECT TO ANY SUBSEQUENT REGISTRATION
STATEMENTS WHICH MAY BE REQUIRED PURSUANT TO SECTION 3(C), THE 60TH CALENDAR DAY
FOLLOWING THE FILED; PROVIDED, HOWEVER, IN THE EVENT THE COMPANY IS NOTIFIED BY
THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”) THAT ONE OF THE ABOVE
REGISTRATION STATEMENTS WILL NOT BE REVIEWED OR IS NO LONGER SUBJECT TO FURTHER
REVIEW AND COMMENTS, THE EFFECTIVENESS DATE AS TO SUCH REGISTRATION STATEMENT
SHALL BE THE FIFTH TRADING DAY FOLLOWING THE DATE ON WHICH THE COMPANY IS SO
NOTIFIED IF SUCH DATE PRECEDES THE DATES REQUIRED ABOVE.

(B)           “EVENT OF DEFAULT” SHALL HAVE THE MEANING ASCRIBED TO IT IN THE
CONVERTIBLE DEBENTURE.

(C)           “FILING DEADLINE” MEANS, WITH RESPECT TO THE INITIAL REGISTRATION
STATEMENT REQUIRED HEREUNDER, THE 30TH CALENDAR DAY FOLLOWING THE DATE THE
COMPANY RECEIVES A FILING NOTICE, AND,


--------------------------------------------------------------------------------


WITH RESPECT TO ANY SUBSEQUENT REGISTRATION STATEMENTS WHICH MAY BE REQUIRED
PURSUANT TO SECTION 3(C), THE 30TH DAY FOLLOWING THE DATE ON WHICH THE COMPANY
FIRST KNOWS, OR REASONABLY SHOULD HAVE KNOWN THAT IT IS OBLIGATED TO FILE SUCH
SUBSEQUENT REGISTRATION STATEMENT.

(D)           “FILING NOTICE” MEANS A WRITTEN NOTICE FROM THE HOLDER TO THE
COMPANY (WHICH MAY NOT BE SENT PRIOR TO THE OCCURRENCE OF AN EVENT OF DEFAULT)
TO FILE A REGISTRATION STATEMENT AND STATING THE NUMBER OF SHARES TO INCLUDE ON
SUCH REGISTRATION STATEMENT.

(E)           “INITIAL REQUIRED REGISTRATION AMOUNT” MEANS SUCH NUMBER OF SHARES
OF COMMON STOCK ISSUED OR TO BE ISSUED UPON EXERCISE OF THE WARRANT, CONVERSION
OF THE CONVERTIBLE DEBENTURE OR EXERCISE OF THE DEFAULT WARRANT AS SET FORTH ON
A FILING NOTICE.

(F)            “PERSON” MEANS A CORPORATION, A LIMITED LIABILITY COMPANY, AN
ASSOCIATION, A PARTNERSHIP, AN ORGANIZATION, A BUSINESS, AN INDIVIDUAL, A
GOVERNMENTAL OR POLITICAL SUBDIVISION THEREOF OR A GOVERNMENTAL AGENCY.

(G)           “PROSPECTUS” MEANS THE PROSPECTUS INCLUDED IN A REGISTRATION
STATEMENT (INCLUDING, WITHOUT LIMITATION, A PROSPECTUS THAT INCLUDES ANY
INFORMATION PREVIOUSLY OMITTED FROM A PROSPECTUS FILED AS PART OF AN EFFECTIVE
REGISTRATION STATEMENT IN RELIANCE UPON RULE 430A PROMULGATED UNDER THE
SECURITIES ACT), AS AMENDED OR SUPPLEMENTED BY ANY PROSPECTUS SUPPLEMENT, WITH
RESPECT TO THE TERMS OF THE OFFERING OF ANY PORTION OF THE REGISTRABLE
SECURITIES COVERED BY A REGISTRATION STATEMENT, AND ALL OTHER AMENDMENTS AND
SUPPLEMENTS TO THE PROSPECTUS, INCLUDING POST-EFFECTIVE AMENDMENTS, AND ALL
MATERIAL INCORPORATED BY REFERENCE OR DEEMED TO BE INCORPORATED BY REFERENCE IN
SUCH PROSPECTUS.

(H)           “REGISTRABLE SECURITIES” MEANS ALL OF (I) THE WARRANT SHARES
ISSUED OR ISSUABLE UPON EXERCISE OF THE WARRANT, (II) THE CONVERSION SHARES
ISSUABLE UPON CONVERSION OF THE CONVERTIBLE DEBENTURE, (III) THE DEFAULT WARRANT
SHARES ISSUED OR ISSUABLE UPON EXERCISE OF THE DEFAULT WARRANT, (IV) ANY
ADDITIONAL SHARES ISSUABLE IN CONNECTION WITH ANY ANTI-DILUTION PROVISIONS IN
THE DEFAULT WARRANT OR THE CONVERTIBLE DEBENTURE (WITHOUT GIVING EFFECT TO ANY
LIMITATIONS ON EXERCISE SET FORTH IN THE WARRANT, THE DEFAULT WARRANT OR THE
CONVERTIBLE DEBENTURE) AND (V) ANY SHARES OF COMMON STOCK ISSUED OR ISSUABLE
WITH RESPECT TO THE CONVERSION SHARES, THE CONVERTIBLE DEBENTURE, THE DEFAULT
WARRANT SHARES, OR THE DEFAULT WARRANT AS A RESULT OF ANY STOCK SPLIT, DIVIDEND
OR OTHER DISTRIBUTION, RECAPITALIZATION OR SIMILAR EVENT OR OTHERWISE, WITHOUT
REGARD TO ANY LIMITATIONS ON THE CONVERSION OF THE CONVERTIBLE DEBENTURE OR
EXERCISE OF THE DEFAULT WARRANT.

(I)            “REGISTRATION STATEMENT” MEANS THE REGISTRATION STATEMENTS
REQUIRED TO BE FILED HEREUNDER AND ANY ADDITIONAL REGISTRATION STATEMENTS
CONTEMPLATED BY SECTION 3(C), INCLUDING (IN EACH CASE) THE PROSPECTUS,
AMENDMENTS AND SUPPLEMENTS TO SUCH REGISTRATION STATEMENT OR PROSPECTUS,
INCLUDING PRE- AND POST-EFFECTIVE AMENDMENTS, ALL EXHIBITS THERETO, AND ALL
MATERIAL INCORPORATED BY REFERENCE OR DEEMED TO BE INCORPORATED BY REFERENCE IN
SUCH REGISTRATION STATEMENT.


(J)            “RULE 415” MEANS RULE 415 PROMULGATED BY THE SEC PURSUANT TO THE
SECURITIES ACT, AS SUCH RULE MAY BE AMENDED FROM TIME TO TIME, OR ANY SIMILAR
RULE OR REGULATION HEREAFTER ADOPTED BY THE SEC  HAVING SUBSTANTIALLY THE SAME
PURPOSE AND EFFECT AS SUCH RULE.


2.             REGISTRATION.

(A)           THE OBLIGATIONS OF THE COMPANY HEREUNDER SHALL NOT COME INTO
EFFECT UNLESS AND UNTIL AN EVENT OF DEFAULT HAS OCCURRED.  AT ANY TIME AFTER THE
OCCURRENCE OF AN EVENT OF DEFAULT, THE HOLDER SHALL HAVE THE RIGHT TO DELIVER TO
THE COMPANY A FILING NOTICE.

(B)           AFTER RECEIPT OF A VALID FILING NOTICE, THE COMPANY SHALL, ON OR
PRIOR TO EACH FILING DEADLINE, PREPARE AND FILE WITH THE SEC A REGISTRATION
STATEMENT ON FORM S-1 OR SB-2 (OR, IF THE COMPANY IS THEN ELIGIBLE, ON FORM S-3)
COVERING THE RESALE OF ALL OF THE REGISTRABLE SECURITIES.  THE REGISTRATION
STATEMENT PREPARED PURSUANT HERETO SHALL REGISTER FOR RESALE AT LEAST THE NUMBER
OF SHARES OF


--------------------------------------------------------------------------------


COMMON STOCK EQUAL TO THE REQUIRED REGISTRATION AMOUNT AS OF DATE THE
REGISTRATION STATEMENT IS INITIALLY FILED WITH THE SEC.  THE REGISTRATION
STATEMENT SHALL CONTAIN THE “SELLING STOCKHOLDERS” AND “PLAN OF DISTRIBUTION”
SECTIONS IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT A AND CONTAIN ALL
THE REQUIRED DISCLOSURES SET FORTH ON EXHIBIT B.  THE COMPANY SHALL USE ITS BEST
EFFORTS TO HAVE THE REGISTRATION STATEMENT DECLARED EFFECTIVE BY THE SEC AS SOON
AS PRACTICABLE, BUT IN NO EVENT LATER THAN THE EFFECTIVENESS DEADLINE.  BY 9:30
AM ON THE DATE FOLLOWING THE DATE OF EFFECTIVENESS, THE COMPANY SHALL FILE WITH
THE SEC IN ACCORDANCE WITH RULE 424 UNDER THE 1933 ACT THE FINAL PROSPECTUS TO
BE USED IN CONNECTION WITH SALES PURSUANT TO SUCH REGISTRATION STATEMENT.  THE
COMPANY SHALL CAUSE THE REGISTRATION STATEMENT TO REMAIN EFFECTIVE UNTIL ALL OF
THE REGISTRABLE SECURITIES HAVE BEEN SOLD OR MAY BE SOLD WITHOUT VOLUME
RESTRICTIONS PURSUANT TO RULE 144(K), AS DETERMINED BY THE COUNSEL TO THE
COMPANY PURSUANT TO A WRITTEN OPINION LETTER TO SUCH EFFECT, ADDRESSED AND
ACCEPTABLE TO THE COMPANY’S TRANSFER AGENT AND THE AFFECTED HOLDERS
(“REGISTRATION PERIOD”).  PRIOR TO THE FILING OF THE REGISTRATION STATEMENT WITH
THE SEC, THE COMPANY SHALL FURNISH A DRAFT OF THE REGISTRATION STATEMENT TO THE
HOLDER FOR THEIR REVIEW AND COMMENT.  THE HOLDER SHALL FURNISH COMMENTS ON THE
REGISTRATION STATEMENT TO THE COMPANY WITHIN TWENTY-FOUR (24) HOURS OF THE
RECEIPT THEREOF FROM THE COMPANY.

(C)           FAILURE TO FILE OR OBTAIN EFFECTIVENESS OF THE REGISTRATION
STATEMENT.     IF: (I) A REGISTRATION STATEMENT IS NOT FILED ON OR PRIOR TO ITS
FILING DATE (IF THE COMPANY FILES A REGISTRATION STATEMENT WITHOUT AFFORDING THE
HOLDERS THE OPPORTUNITY TO REVIEW AND COMMENT ON THE SAME AS REQUIRED BY SECTION
3(A), THE COMPANY SHALL NOT BE DEEMED TO HAVE SATISFIED THIS CLAUSE (I)), OR
(II) THE COMPANY FAILS TO FILE WITH THE SEC A REQUEST FOR ACCELERATION IN
ACCORDANCE WITH RULE 461 PROMULGATED UNDER THE SECURITIES ACT, WITHIN FIVE
TRADING DAYS OF THE DATE THAT THE COMPANY IS NOTIFIED (ORALLY OR IN WRITING,
WHICHEVER IS EARLIER) BY THE SEC THAT A REGISTRATION STATEMENT WILL NOT BE
“REVIEWED,” OR NOT SUBJECT TO FURTHER REVIEW, OR (III) A REGISTRATION STATEMENT
FILED OR REQUIRED TO BE FILED HEREUNDER IS NOT DECLARED EFFECTIVE BY THE SEC BY
ITS EFFECTIVENESS DEADLINE, OR (IV) AFTER THE EFFECTIVENESS, A REGISTRATION
STATEMENT CEASES FOR ANY REASON TO REMAIN CONTINUOUSLY EFFECTIVE AS TO ALL
REGISTRABLE SECURITIES FOR WHICH IT IS REQUIRED TO BE EFFECTIVE, OR THE HOLDERS
ARE OTHERWISE NOT PERMITTED TO UTILIZE THE PROSPECTUS THEREIN TO RESELL SUCH
REGISTRABLE SECURITIES FOR MORE THAN 30 CONSECUTIVE CALENDAR DAYS OR MORE THAN
AN AGGREGATE OF 40 CALENDAR DAYS DURING ANY 12-MONTH PERIOD (WHICH NEED NOT BE
CONSECUTIVE CALENDAR DAYS) (ANY SUCH FAILURE OR BREACH BEING REFERRED TO AS AN
“EVENT”), THEN IN ADDITION TO ANY OTHER RIGHTS THE HOLDERS OF THE CONVERTIBLE
DEBENTURE MAY HAVE HEREUNDER OR UNDER APPLICABLE LAW, ON EACH SUCH EVENT DATE
AND ON EACH MONTHLY ANNIVERSARY OF EACH SUCH EVENT DATE (IF THE APPLICABLE EVENT
SHALL NOT HAVE BEEN CURED BY SUCH DATE) UNTIL THE APPLICABLE EVENT IS CURED, THE
COMPANY SHALL PAY TO EACH HOLDER OF CONVERTIBLE DEBENTURE AN AMOUNT IN CASH, AS
PARTIAL LIQUIDATED DAMAGES (“LIQUIDATED DAMAGES”) AND NOT AS A PENALTY, EQUAL TO
2.0% OF THE AGGREGATE PURCHASE PRICE PAID BY SUCH HOLDER PURSUANT TO THE NOTE
AND WARRANT PURCHASE AGREEMENT FOR ANY CONVERTIBLE DEBENTURE THEN HELD BY SUCH
HOLDER.  THE PARTIES AGREE THAT (1) THE COMPANY SHALL NOT BE LIABLE FOR
LIQUIDATED DAMAGES UNDER THIS AGREEMENT WITH RESPECT TO ANY DEFAULT WARRANT OR
DEFAULT WARRANT SHARES AND (2) THE MAXIMUM AGGREGATE LIQUIDATED DAMAGES PAYABLE
TO A HOLDER OF CONVERTIBLE DEBENTURE UNDER THIS AGREEMENT SHALL BE TWELVE
PERCENT (12%) OF THE AGGREGATE PURCHASE PRICE PAID BY SUCH HOLDER PURSUANT TO
THE NOTE AND WARRANT PURCHASE AGREEMENT.  THE PARTIAL LIQUIDATED DAMAGES
PURSUANT TO THE TERMS HEREOF SHALL APPLY ON A DAILY PRO-RATA BASIS FOR ANY
PORTION OF A MONTH PRIOR TO THE CURE OF AN EVENT.

(D)           LIQUIDATED DAMAGES.  THE COMPANY AND THE HOLDER HERETO ACKNOWLEDGE
AND AGREE THAT THE SUMS PAYABLE UNDER SUBSECTION 2(C) ABOVE SHALL CONSTITUTE
LIQUIDATED DAMAGES AND NOT PENALTIES AND ARE IN ADDITION TO ALL OTHER RIGHTS OF
THE HOLDER, INCLUDING THE RIGHT TO CALL A DEFAULT.  THE PARTIES FURTHER
ACKNOWLEDGE THAT (I) THE AMOUNT OF LOSS OR DAMAGES LIKELY TO BE INCURRED IS
INCAPABLE OR IS DIFFICULT TO PRECISELY ESTIMATE, (II) THE AMOUNTS SPECIFIED IN
SUCH SUBSECTIONS BEAR A REASONABLE RELATIONSHIP TO, AND ARE NOT PLAINLY OR
GROSSLY DISPROPORTIONATE TO, THE PROBABLE LOSS LIKELY TO BE INCURRED IN
CONNECTION WITH ANY FAILURE BY THE COMPANY TO OBTAIN OR MAINTAIN THE
EFFECTIVENESS OF A REGISTRATION STATEMENT, (III) ONE OF THE REASONS FOR THE
COMPANY AND THE HOLDER REACHING AN AGREEMENT AS TO SUCH AMOUNTS WAS THE
UNCERTAINTY AND COST OF LITIGATION REGARDING THE QUESTION OF ACTUAL DAMAGES, AND
(IV) THE COMPANY AND THE HOLDER ARE SOPHISTICATED BUSINESS PARTIES AND HAVE BEEN
REPRESENTED BY SOPHISTICATED AND ABLE LEGAL COUNSEL AND NEGOTIATED THIS
AGREEMENT AT ARM’S LENGTH.


--------------------------------------------------------------------------------



3.             RELATED OBLIGATIONS.

(A)           THE COMPANY SHALL, NOT LESS THAN THREE (3) TRADING DAYS PRIOR TO
THE FILING OF EACH REGISTRATION STATEMENT AND NOT LESS THAN ONE (1) TRADING DAY
PRIOR TO THE FILING OF ANY RELATED AMENDMENTS AND SUPPLEMENTS TO ALL
REGISTRATION STATEMENTS (EXCEPT FOR ANNUAL REPORTS ON FORM 10-K OR FORM 10-KSB),
FURNISH TO THE HOLDER COPIES OF ALL SUCH DOCUMENTS PROPOSED TO BE FILED, WHICH
DOCUMENTS (OTHER THAN THOSE INCORPORATED OR DEEMED TO BE INCORPORATED BY
REFERENCE) WILL BE SUBJECT TO THE REASONABLE AND PROMPT REVIEW OF THE HOLDER,
THE COMPANY SHALL NOT FILE A REGISTRATION STATEMENT OR ANY SUCH PROSPECTUS OR
ANY AMENDMENTS OR SUPPLEMENTS THERETO TO WHICH THE HOLDER SHALL REASONABLY
OBJECT IN GOOD FAITH; PROVIDED THAT, THE COMPANY IS NOTIFIED OF SUCH OBJECTION
IN WRITING NO LATER THAN TWO (2) TRADING DAYS AFTER THE  HOLDER  HAS BEEN SO
FURNISHED COPIES OF A REGISTRATION STATEMENT.

(B)           THE COMPANY SHALL (I) PREPARE AND FILE WITH THE SEC SUCH
AMENDMENTS (INCLUDING POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO A
REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION WITH SUCH
REGISTRATION STATEMENT, WHICH PROSPECTUS IS TO BE FILED PURSUANT TO RULE 424
PROMULGATED UNDER THE SECURITIES ACT, AS MAY BE NECESSARY TO KEEP SUCH
REGISTRATION STATEMENT EFFECTIVE AT ALL TIMES DURING THE REGISTRATION PERIOD,
AND PREPARE AND FILE WITH THE SEC SUCH ADDITIONAL REGISTRATION STATEMENTS IN
ORDER TO REGISTER FOR RESALE UNDER THE SECURITIES ACT ALL OF THE REGISTRABLE
SECURITIES; (II) CAUSE THE RELATED PROSPECTUS TO BE AMENDED OR SUPPLEMENTED BY
ANY REQUIRED PROSPECTUS SUPPLEMENT (SUBJECT TO THE TERMS OF THIS AGREEMENT), AND
AS SO SUPPLEMENTED OR AMENDED TO BE FILED PURSUANT TO RULE 424; (III) RESPOND AS
PROMPTLY AS REASONABLY POSSIBLE TO ANY COMMENTS RECEIVED FROM THE SEC WITH
RESPECT TO A REGISTRATION STATEMENT OR ANY AMENDMENT THERETO AND AS PROMPTLY AS
REASONABLY POSSIBLE PROVIDE THE HOLDER TRUE AND COMPLETE COPIES OF ALL
CORRESPONDENCE FROM AND TO THE SEC RELATING TO A REGISTRATION STATEMENT
(PROVIDED THAT THE COMPANY MAY EXCISE ANY INFORMATION CONTAINED THEREIN WHICH
WOULD CONSTITUTE MATERIAL NON-PUBLIC INFORMATION AS TO THE HOLDER WHICH HAS NOT
EXECUTED A CONFIDENTIALITY AGREEMENT WITH THE COMPANY); AND (IV) COMPLY WITH THE
PROVISIONS OF THE SECURITIES ACT WITH RESPECT TO THE DISPOSITION OF ALL
REGISTRABLE SECURITIES OF THE COMPANY COVERED BY SUCH REGISTRATION STATEMENT
UNTIL SUCH TIME AS ALL OF SUCH REGISTRABLE SECURITIES SHALL HAVE BEEN DISPOSED
OF IN ACCORDANCE WITH THE INTENDED METHODS OF DISPOSITION BY THE SELLER OR
SELLERS THEREOF AS SET FORTH IN SUCH REGISTRATION STATEMENT.  IN THE CASE OF
AMENDMENTS AND SUPPLEMENTS TO A REGISTRATION STATEMENT WHICH ARE REQUIRED TO BE
FILED PURSUANT TO THIS AGREEMENT (INCLUDING PURSUANT TO THIS SECTION 3(B)) BY
REASON OF THE COMPANY’S FILING A REPORT ON FORM 10-KSB, FORM 10-QSB OR FORM 8-K
OR ANY ANALOGOUS REPORT UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED
(THE “EXCHANGE ACT”), THE COMPANY SHALL INCORPORATE SUCH REPORT BY REFERENCE
INTO THE REGISTRATION STATEMENT, IF APPLICABLE, OR SHALL FILE SUCH AMENDMENTS OR
SUPPLEMENTS WITH THE SEC ON THE SAME DAY ON WHICH THE EXCHANGE ACT REPORT IS
FILED WHICH CREATED THE REQUIREMENT FOR THE COMPANY TO AMEND OR SUPPLEMENT THE
REGISTRATION STATEMENT.

(C)           TO THE EXTENT THAT THE HOLDER HOLDS ANY REGISTRABLE SECURITIES
THAT ARE PROHIBITED FROM BEING INCLUDED ON A THE INITIAL REGISTRATION STATEMENT
OR ANY OTHER REGISTRATION STATEMENT (THE “NON-REGISTERED SHARES”) UNDER RULE
415, AS INTERPRETED BY THE SEC, THEN THE COMPANY SHALL BECOME OBLIGATED TO FILE
AN ADDITIONAL REGISTRATION STATEMENT (EACH, A “SUBSEQUENT REGISTRATION
STATEMENT”) ON THE FIRST DAY AFTER SUCH SUBSEQUENT REGISTRATION STATEMENT MAY BE
FILED WITHOUT OBJECTION BY THE SEC UNDER RULE 415 COVERING THE RESALE BY THE
HOLDER OF THE MAXIMUM NUMBER OF SUCH NON-REGISTERED SHARES ALLOWED UNDER RULE
415 AS INTERPRETED BY THE SEC.

(D)           THE COMPANY SHALL FURNISH TO THE HOLDER WHOSE REGISTRABLE
SECURITIES ARE INCLUDED IN ANY REGISTRATION STATEMENT, WITHOUT CHARGE, (I) AT
LEAST ONE (1) COPY OF SUCH REGISTRATION STATEMENT AS DECLARED EFFECTIVE BY THE
SEC AND ANY AMENDMENT(S) THERETO, INCLUDING FINANCIAL STATEMENTS AND SCHEDULES,
ALL DOCUMENTS INCORPORATED THEREIN BY REFERENCE, ALL EXHIBITS AND EACH
PRELIMINARY PROSPECTUS, (II) TEN (10) COPIES OF THE FINAL PROSPECTUS INCLUDED IN
SUCH REGISTRATION STATEMENT AND ALL AMENDMENTS AND SUPPLEMENTS THERETO (OR SUCH
OTHER NUMBER OF COPIES AS THE HOLDER MAY REASONABLY REQUEST) AND (III) SUCH
OTHER DOCUMENTS AS THE HOLDER MAY REASONABLY REQUEST FROM TIME TO TIME IN ORDER
TO FACILITATE THE DISPOSITION OF THE REGISTRABLE SECURITIES OWNED BY THE HOLDER.

(E)           THE COMPANY SHALL USE ITS BEST EFFORTS TO (I) REGISTER AND QUALIFY
THE REGISTRABLE SECURITIES COVERED BY A REGISTRATION STATEMENT UNDER SUCH OTHER
SECURITIES OR “BLUE SKY” LAWS OF SUCH JURISDICTIONS IN THE UNITED STATES AS THE
HOLDER REASONABLY REQUESTS, (II) PREPARE AND FILE IN THOSE JURISDICTIONS, SUCH
AMENDMENTS (INCLUDING POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO SUCH


--------------------------------------------------------------------------------


REGISTRATIONS AND QUALIFICATIONS AS MAY BE NECESSARY TO MAINTAIN THE
EFFECTIVENESS THEREOF DURING THE REGISTRATION PERIOD, (III) TAKE SUCH OTHER
ACTIONS AS MAY BE NECESSARY TO MAINTAIN SUCH REGISTRATIONS AND QUALIFICATIONS IN
EFFECT AT ALL TIMES DURING THE REGISTRATION PERIOD, AND (IV) TAKE ALL OTHER
ACTIONS REASONABLY NECESSARY OR ADVISABLE TO QUALIFY THE REGISTRABLE SECURITIES
FOR SALE IN SUCH JURISDICTIONS; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE
REQUIRED IN CONNECTION THEREWITH OR AS A CONDITION THERETO TO (W) MAKE ANY
CHANGE TO ITS ARTICLES OF INCORPORATION OR BY-LAWS, (X) QUALIFY TO DO BUSINESS
IN ANY JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO QUALIFY BUT FOR
THIS SECTION 3(D), (Y) SUBJECT ITSELF TO GENERAL TAXATION IN ANY SUCH
JURISDICTION, OR (Z) FILE A GENERAL CONSENT TO SERVICE OF PROCESS IN ANY SUCH
JURISDICTION.  THE COMPANY SHALL PROMPTLY NOTIFY THE HOLDER OF THE RECEIPT BY
THE COMPANY OF ANY NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE
REGISTRATION OR QUALIFICATION OF ANY OF THE REGISTRABLE SECURITIES FOR SALE
UNDER THE SECURITIES OR “BLUE SKY” LAWS OF ANY JURISDICTION IN THE UNITED STATES
OR ITS RECEIPT OF ACTUAL NOTICE OF THE INITIATION OR THREAT OF ANY PROCEEDING
FOR SUCH PURPOSE.

(F)            AS PROMPTLY AS PRACTICABLE AFTER BECOMING AWARE OF SUCH EVENT OR
DEVELOPMENT, THE COMPANY SHALL NOTIFY THE HOLDER IN WRITING OF THE HAPPENING OF
ANY EVENT AS A RESULT OF WHICH THE PROSPECTUS INCLUDED IN A REGISTRATION
STATEMENT, AS THEN IN EFFECT, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR
OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING (PROVIDED THAT IN NO EVENT SHALL SUCH NOTICE CONTAIN ANY
MATERIAL, NONPUBLIC INFORMATION), AND PROMPTLY PREPARE A SUPPLEMENT OR AMENDMENT
TO SUCH REGISTRATION STATEMENT TO CORRECT SUCH UNTRUE STATEMENT OR OMISSION, AND
DELIVER TEN (10) COPIES OF SUCH SUPPLEMENT OR AMENDMENT TO THE HOLDER.  THE
COMPANY SHALL ALSO PROMPTLY NOTIFY THE HOLDER IN WRITING (I) WHEN A PROSPECTUS
OR ANY PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT HAS BEEN FILED, AND
WHEN A REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT HAS BECOME
EFFECTIVE (NOTIFICATION OF SUCH EFFECTIVENESS SHALL BE DELIVERED TO THE HOLDER
BY FACSIMILE ON THE SAME DAY OF SUCH EFFECTIVENESS), (II) OF ANY REQUEST BY THE
SEC FOR AMENDMENTS OR SUPPLEMENTS TO A REGISTRATION STATEMENT OR RELATED
PROSPECTUS OR RELATED INFORMATION, AND (III) OF THE COMPANY’S REASONABLE
DETERMINATION THAT A POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT WOULD
BE APPROPRIATE.

(G)           THE COMPANY SHALL USE ITS BEST EFFORTS TO PREVENT THE ISSUANCE OF
ANY STOP ORDER OR OTHER SUSPENSION OF EFFECTIVENESS OF A REGISTRATION STATEMENT,
OR THE SUSPENSION OF THE QUALIFICATION OF ANY OF THE REGISTRABLE SECURITIES FOR
SALE IN ANY JURISDICTION WITHIN THE UNITED STATES OF AMERICA AND, IF SUCH AN
ORDER OR SUSPENSION IS ISSUED, TO OBTAIN THE WITHDRAWAL OF SUCH ORDER OR
SUSPENSION AT THE EARLIEST POSSIBLE MOMENT AND TO NOTIFY THE HOLDER BEING SOLD
OF THE ISSUANCE OF SUCH ORDER AND THE RESOLUTION THEREOF OR ITS RECEIPT OF
ACTUAL NOTICE OF THE INITIATION OR THREAT OF ANY PROCEEDING FOR SUCH PURPOSE.

(H)           IF, AFTER THE EXECUTION OF THIS AGREEMENT, THE HOLDER BELIEVES,
AFTER CONSULTATION WITH HIS LEGAL COUNSEL, THAT HE COULD REASONABLY BE DEEMED TO
BE AN UNDERWRITER OF REGISTRABLE SECURITIES, AT THE REQUEST OF THE HOLDER, THE
COMPANY SHALL FURNISH TO THE HOLDER, ON THE DATE OF THE EFFECTIVENESS OF THE
REGISTRATION STATEMENT AND THEREAFTER FROM TIME TO TIME ON SUCH DATES AS THE
HOLDER MAY REASONABLY REQUEST (I) A LETTER, DATED SUCH DATE, FROM THE COMPANY’S
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS IN FORM AND SUBSTANCE AS IS CUSTOMARILY
GIVEN BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS TO UNDERWRITERS IN AN
UNDERWRITTEN PUBLIC OFFERING, AND (II) AN OPINION, DATED AS OF SUCH DATE, OF
COUNSEL REPRESENTING THE COMPANY FOR PURPOSES OF SUCH REGISTRATION STATEMENT, IN
FORM, SCOPE AND SUBSTANCE AS IS CUSTOMARILY GIVEN IN AN UNDERWRITTEN PUBLIC
OFFERING, ADDRESSED TO THE HOLDER.

(I)            IF, AFTER THE EXECUTION OF THIS AGREEMENT, THE HOLDER BELIEVES,
AFTER CONSULTATION WITH ITS LEGAL COUNSEL, THAT HE COULD REASONABLY BE DEEMED TO
BE AN UNDERWRITER OF REGISTRABLE SECURITIES, AT THE REQUEST OF THE HOLDER, THE
COMPANY SHALL MAKE AVAILABLE FOR INSPECTION BY (I) THE HOLDER AND (II) ONE (1)
FIRM OF ACCOUNTANTS OR OTHER AGENTS RETAINED BY THE HOLDER (COLLECTIVELY, THE
“INSPECTORS”) ALL PERTINENT FINANCIAL AND OTHER RECORDS, AND PERTINENT CORPORATE
DOCUMENTS AND PROPERTIES OF THE COMPANY (COLLECTIVELY, THE “RECORDS”), AS SHALL
BE REASONABLY DEEMED NECESSARY BY EACH INSPECTOR, AND CAUSE THE COMPANY’S
OFFICERS, DIRECTORS AND EMPLOYEES TO SUPPLY ALL INFORMATION WHICH ANY INSPECTOR
MAY REASONABLY REQUEST; PROVIDED, HOWEVER, THAT EACH INSPECTOR SHALL AGREE, AND
THE HOLDER HEREBY AGREES, TO HOLD IN STRICT CONFIDENCE AND SHALL NOT MAKE ANY
DISCLOSURE OR USE ANY RECORD OR OTHER INFORMATION WHICH THE COMPANY DETERMINES
IN GOOD FAITH TO BE CONFIDENTIAL, AND OF WHICH DETERMINATION THE INSPECTORS ARE
SO NOTIFIED, UNLESS (A) THE DISCLOSURE OF SUCH RECORDS IS NECESSARY TO AVOID OR
CORRECT A MISSTATEMENT OR OMISSION IN ANY


--------------------------------------------------------------------------------


REGISTRATION STATEMENT OR IS OTHERWISE REQUIRED UNDER THE SECURITIES ACT, (B)
THE RELEASE OF SUCH RECORDS IS ORDERED PURSUANT TO A FINAL, NON-APPEALABLE
SUBPOENA OR ORDER FROM A COURT OR GOVERNMENT BODY OF COMPETENT JURISDICTION, OR
(C) THE INFORMATION IN SUCH RECORDS HAS BEEN MADE GENERALLY AVAILABLE TO THE
PUBLIC OTHER THAN BY DISCLOSURE IN VIOLATION OF THIS OR ANY OTHER AGREEMENT OF
WHICH THE INSPECTOR AND THE HOLDER HAS KNOWLEDGE.  THE HOLDER AGREES THAT HE
SHALL, UPON LEARNING THAT DISCLOSURE OF SUCH RECORDS IS SOUGHT IN OR BY A COURT
OR GOVERNMENTAL BODY OF COMPETENT JURISDICTION OR THROUGH OTHER MEANS, GIVE
PROMPT NOTICE TO THE COMPANY AND ALLOW THE COMPANY, AT ITS EXPENSE, TO UNDERTAKE
APPROPRIATE ACTION TO PREVENT DISCLOSURE OF, OR TO OBTAIN A PROTECTIVE ORDER
FOR, THE RECORDS DEEMED CONFIDENTIAL.

(J)            THE COMPANY SHALL HOLD IN CONFIDENCE AND NOT MAKE ANY DISCLOSURE
OF INFORMATION CONCERNING THE HOLDER PROVIDED TO THE COMPANY UNLESS (I)
DISCLOSURE OF SUCH INFORMATION IS NECESSARY TO COMPLY WITH FEDERAL OR STATE
SECURITIES LAWS, (II) THE DISCLOSURE OF SUCH INFORMATION IS NECESSARY TO AVOID
OR CORRECT A MISSTATEMENT OR OMISSION IN ANY REGISTRATION STATEMENT, (III) THE
RELEASE OF SUCH INFORMATION IS ORDERED PURSUANT TO A SUBPOENA OR OTHER FINAL,
NON-APPEALABLE ORDER FROM A COURT OR GOVERNMENTAL BODY OF COMPETENT
JURISDICTION, OR (IV) SUCH INFORMATION HAS BEEN MADE GENERALLY AVAILABLE TO THE
PUBLIC OTHER THAN BY DISCLOSURE IN VIOLATION OF THIS AGREEMENT OR ANY OTHER
AGREEMENT.  THE COMPANY AGREES THAT IT SHALL, UPON LEARNING THAT DISCLOSURE OF
SUCH INFORMATION CONCERNING THE HOLDER IS SOUGHT IN OR BY A COURT OR
GOVERNMENTAL BODY OF COMPETENT JURISDICTION OR THROUGH OTHER MEANS, GIVE PROMPT
WRITTEN NOTICE TO THE HOLDER AND ALLOW THE HOLDER, AT THE HOLDER’S EXPENSE, TO
UNDERTAKE APPROPRIATE ACTION TO PREVENT DISCLOSURE OF, OR TO OBTAIN A PROTECTIVE
ORDER FOR, SUCH INFORMATION.

(K)           THE COMPANY SHALL USE ITS BEST EFFORTS EITHER TO CAUSE ALL THE
REGISTRABLE SECURITIES COVERED BY A REGISTRATION STATEMENT (I) TO BE LISTED ON
EACH SECURITIES EXCHANGE ON WHICH SECURITIES OF THE SAME CLASS OR SERIES ISSUED
BY THE COMPANY ARE THEN LISTED, IF ANY, IF THE LISTING OF SUCH REGISTRABLE
SECURITIES IS THEN PERMITTED UNDER THE RULES OF SUCH EXCHANGE OR (II) THE
INCLUSION FOR QUOTATION ON THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC.
OTC BULLETIN BOARD FOR SUCH REGISTRABLE SECURITIES.  THE COMPANY SHALL PAY ALL
FEES AND EXPENSES IN CONNECTION WITH SATISFYING ITS OBLIGATION UNDER THIS
SECTION 3(J).

(L)            THE COMPANY SHALL COOPERATE WITH THE HOLDER AND, TO THE EXTENT
APPLICABLE, TO FACILITATE THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES
(NOT BEARING ANY RESTRICTIVE LEGEND) REPRESENTING THE REGISTRABLE SECURITIES TO
BE OFFERED PURSUANT TO A REGISTRATION STATEMENT AND ENABLE SUCH CERTIFICATES TO
BE IN SUCH DENOMINATIONS OR AMOUNTS, AS THE CASE MAY BE, AS THE HOLDER MAY
REASONABLY REQUEST AND REGISTERED IN SUCH NAMES AS THE HOLDER MAY REQUEST.

(M)          THE COMPANY SHALL USE ITS BEST EFFORTS TO CAUSE THE REGISTRABLE
SECURITIES COVERED BY THE APPLICABLE REGISTRATION STATEMENT TO BE REGISTERED
WITH OR APPROVED BY SUCH OTHER GOVERNMENTAL AGENCIES OR AUTHORITIES AS MAY BE
NECESSARY TO CONSUMMATE THE DISPOSITION OF SUCH REGISTRABLE SECURITIES.

(N)           THE COMPANY SHALL MAKE GENERALLY AVAILABLE TO ITS SECURITY HOLDERS
AS SOON AS PRACTICAL, BUT NOT LATER THAN NINETY (90) DAYS AFTER THE CLOSE OF THE
PERIOD COVERED THEREBY, AN EARNINGS STATEMENT (IN FORM COMPLYING WITH THE
PROVISIONS OF RULE 158 UNDER THE SECURITIES ACT) COVERING A TWELVE (12) MONTH
PERIOD BEGINNING NOT LATER THAN THE FIRST DAY OF THE COMPANY’S FISCAL QUARTER
NEXT FOLLOWING THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT.

(O)           THE COMPANY SHALL OTHERWISE USE ITS BEST EFFORTS TO COMPLY WITH
ALL APPLICABLE RULES AND REGULATIONS OF THE SEC IN CONNECTION WITH ANY
REGISTRATION HEREUNDER.

(P)           WITHIN TWO (2) BUSINESS DAYS AFTER A REGISTRATION STATEMENT WHICH
COVERS REGISTRABLE SECURITIES IS DECLARED EFFECTIVE BY THE SEC, THE COMPANY
SHALL DELIVER, AND SHALL CAUSE LEGAL COUNSEL FOR THE COMPANY TO DELIVER, TO THE
TRANSFER AGENT FOR SUCH REGISTRABLE SECURITIES (WITH COPIES TO THE HOLDER)
CONFIRMATION THAT SUCH REGISTRATION STATEMENT HAS BEEN DECLARED EFFECTIVE BY THE
SEC IN THE FORM ATTACHED HERETO AS EXHIBIT C.


--------------------------------------------------------------------------------


(Q)           THE COMPANY SHALL TAKE ALL OTHER REASONABLE ACTIONS NECESSARY TO
EXPEDITE AND FACILITATE DISPOSITION BY THE HOLDER OF REGISTRABLE SECURITIES
PURSUANT TO A REGISTRATION STATEMENT.


4.             OBLIGATIONS OF THE HOLDER.

(A)           THE HOLDER AGREES THAT, UPON RECEIPT OF ANY NOTICE FROM THE
COMPANY OF THE HAPPENING OF ANY EVENT OF THE KIND DESCRIBED IN SECTION 3(F) OR
THE FIRST SENTENCE OF SECTION 3(E), THE HOLDER WILL IMMEDIATELY DISCONTINUE
DISPOSITION OF REGISTRABLE SECURITIES PURSUANT TO ANY REGISTRATION STATEMENT
COVERING SUCH REGISTRABLE SECURITIES UNTIL THE HOLDER’S RECEIPT OF THE COPIES OF
THE SUPPLEMENTED OR AMENDED PROSPECTUS CONTEMPLATED BY SECTION 3(F) OR THE FIRST
SENTENCE OF SECTION 3(E) OR RECEIPT OF NOTICE THAT NO SUPPLEMENT OR AMENDMENT IS
REQUIRED.  NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE COMPANY SHALL CAUSE ITS
TRANSFER AGENT TO DELIVER UNLEGENDED CERTIFICATES FOR SHARES OF COMMON STOCK TO
A TRANSFEREE OF THE HOLDER IN ACCORDANCE WITH THE TERMS OF THE NOTE AND WARRANT
PURCHASE AGREEMENT IN CONNECTION WITH ANY SALE OF REGISTRABLE SECURITIES WITH
RESPECT TO WHICH THE HOLDER HAS ENTERED INTO A CONTRACT FOR SALE PRIOR TO THE
HOLDER’S RECEIPT OF A NOTICE FROM THE COMPANY OF THE HAPPENING OF ANY EVENT OF
THE KIND DESCRIBED IN SECTION 3(F) OR THE FIRST SENTENCE OF 3(E) AND FOR WHICH
THE HOLDER HAS NOT YET SETTLED.

(B)           THE HOLDER COVENANTS AND AGREES THAT HE WILL COMPLY WITH THE
PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT AS APPLICABLE TO HIM OR
AN EXEMPTION THEREFROM IN CONNECTION WITH SALES OF REGISTRABLE SECURITIES
PURSUANT TO THE REGISTRATION STATEMENT.


5.             EXPENSES OF REGISTRATION.


ALL EXPENSES INCURRED IN CONNECTION WITH REGISTRATIONS, FILINGS OR
QUALIFICATIONS PURSUANT TO SECTIONS 2 AND 3, INCLUDING, WITHOUT LIMITATION, ALL
REGISTRATION, LISTING AND QUALIFICATIONS FEES, PRINTERS, LEGAL AND ACCOUNTING
FEES SHALL BE PAID BY THE COMPANY.


6.             INDEMNIFICATION.

With respect to Registrable Securities which are included in a Registration
Statement under this Agreement:

(A)           TO THE FULLEST EXTENT PERMITTED BY LAW, THE COMPANY WILL, AND
HEREBY DOES, INDEMNIFY, HOLD HARMLESS AND DEFEND THE HOLDER, THE DIRECTORS,
OFFICERS, PARTNERS, EMPLOYEES, AGENTS, REPRESENTATIVES OF, AND EACH PERSON, IF
ANY, WHO CONTROLS THE HOLDER WITHIN THE MEANING OF THE SECURITIES ACT OR THE
EXCHANGE ACT (EACH, AN “INDEMNIFIED PERSON”), AGAINST ANY LOSSES, CLAIMS,
DAMAGES, LIABILITIES, JUDGMENTS, FINES, PENALTIES, CHARGES, COSTS, REASONABLE
ATTORNEYS’ FEES, AMOUNTS PAID IN SETTLEMENT OR EXPENSES, JOINT OR SEVERAL
(COLLECTIVELY, “CLAIMS”) INCURRED IN INVESTIGATING, PREPARING OR DEFENDING ANY
ACTION, CLAIM, SUIT, INQUIRY, PROCEEDING, INVESTIGATION OR APPEAL TAKEN FROM THE
FOREGOING BY OR BEFORE ANY COURT OR GOVERNMENTAL, ADMINISTRATIVE OR OTHER
REGULATORY AGENCY, BODY OR THE SEC, WHETHER PENDING OR THREATENED, WHETHER OR
NOT AN INDEMNIFIED PARTY IS OR MAY BE A PARTY THERETO (“INDEMNIFIED DAMAGES”),
TO WHICH ANY OF THEM MAY BECOME SUBJECT INSOFAR AS SUCH CLAIMS (OR ACTIONS OR
PROCEEDINGS, WHETHER COMMENCED OR THREATENED, IN RESPECT THEREOF) ARISE OUT OF
OR ARE BASED UPON: (I) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT IN A REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT
THERETO OR IN ANY FILING MADE IN CONNECTION WITH THE QUALIFICATION OF THE
OFFERING UNDER THE SECURITIES OR OTHER “BLUE SKY” LAWS OF ANY JURISDICTION IN
WHICH REGISTRABLE SECURITIES ARE OFFERED (“BLUE SKY FILING”), OR THE OMISSION OR
ALLEGED OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING; (II) ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY FINAL
PROSPECTUS (AS AMENDED OR SUPPLEMENTED, IF THE COMPANY FILES ANY AMENDMENT
THEREOF OR SUPPLEMENT THERETO WITH THE SEC) OR THE OMISSION OR ALLEGED OMISSION
TO STATE THEREIN ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS MADE
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THE STATEMENTS THEREIN WERE
MADE, NOT MISLEADING; OR (III) ANY VIOLATION OR ALLEGED VIOLATION BY THE COMPANY
OF THE SECURITIES ACT, THE EXCHANGE ACT, ANY OTHER LAW, INCLUDING, WITHOUT
LIMITATION, ANY STATE SECURITIES LAW, OR ANY RULE OR REGULATION THERE UNDER
RELATING TO THE OFFER OR SALE OF THE REGISTRABLE SECURITIES PURSUANT TO A
REGISTRATION STATEMENT (THE MATTERS IN THE FOREGOING CLAUSES (I) THROUGH (III)
BEING, COLLECTIVELY,


--------------------------------------------------------------------------------


“VIOLATIONS”).  THE COMPANY SHALL REIMBURSE THE HOLDER AND EACH SUCH CONTROLLING
PERSON PROMPTLY AS SUCH EXPENSES ARE INCURRED AND ARE DUE AND PAYABLE, FOR ANY
LEGAL FEES OR DISBURSEMENTS OR OTHER REASONABLE EXPENSES INCURRED BY THEM IN
CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH CLAIM.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE INDEMNIFICATION AGREEMENT
CONTAINED IN THIS SECTION 6(A): (X) SHALL NOT APPLY TO A CLAIM BY AN INDEMNIFIED
PERSON ARISING OUT OF OR BASED UPON A VIOLATION WHICH OCCURS IN RELIANCE UPON
AND IN CONFORMITY WITH INFORMATION FURNISHED IN WRITING TO THE COMPANY BY SUCH
INDEMNIFIED PERSON EXPRESSLY FOR USE IN CONNECTION WITH THE PREPARATION OF THE
REGISTRATION STATEMENT OR ANY SUCH AMENDMENT THEREOF OR SUPPLEMENT THERETO; (Y)
SHALL NOT BE AVAILABLE TO THE EXTENT SUCH CLAIM IS BASED ON A FAILURE OF THE
HOLDER TO DELIVER OR TO CAUSE TO BE DELIVERED THE PROSPECTUS MADE AVAILABLE BY
THE COMPANY, IF SUCH PROSPECTUS WAS TIMELY MADE AVAILABLE BY THE COMPANY
PURSUANT TO SECTION 3(C); AND (Z) SHALL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT
OF ANY CLAIM IF SUCH SETTLEMENT IS EFFECTED WITHOUT THE PRIOR WRITTEN CONSENT OF
THE COMPANY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD. SUCH INDEMNITY
SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION MADE BY OR
ON BEHALF OF THE INDEMNIFIED PERSON AND SHALL SURVIVE THE TRANSFER OF THE
REGISTRABLE SECURITIES BY THE HOLDER PURSUANT TO SECTION 9 HEREOF.

(B)           IN CONNECTION WITH A REGISTRATION STATEMENT, THE HOLDER AGREES TO
SEVERALLY AND NOT JOINTLY INDEMNIFY, HOLD HARMLESS AND DEFEND, TO THE SAME
EXTENT AND IN THE SAME MANNER AS IS SET FORTH IN SECTION 6(A), THE COMPANY, EACH
OF ITS DIRECTORS, EACH OF ITS OFFICERS, EMPLOYEES, REPRESENTATIVES, OR AGENTS
AND EACH PERSON, IF ANY, WHO CONTROLS THE COMPANY WITHIN THE MEANING OF THE
SECURITIES ACT OR THE EXCHANGE ACT (EACH AN “INDEMNIFIED PARTY”), AGAINST ANY
CLAIM OR INDEMNIFIED DAMAGES TO WHICH ANY OF THEM MAY BECOME SUBJECT, UNDER THE
SECURITIES ACT, THE EXCHANGE ACT OR OTHERWISE, INSOFAR AS SUCH CLAIM OR
INDEMNIFIED DAMAGES ARISE OUT OF OR IS BASED UPON ANY VIOLATION, IN EACH CASE TO
THE EXTENT, AND ONLY TO THE EXTENT, THAT SUCH VIOLATION OCCURS IN RELIANCE UPON
AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE COMPANY BY THE
HOLDER EXPRESSLY FOR USE IN CONNECTION WITH SUCH REGISTRATION STATEMENT; AND,
SUBJECT TO SECTION 6(D), THE HOLDER WILL REIMBURSE ANY LEGAL OR OTHER EXPENSES
REASONABLY INCURRED BY THEM IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY
SUCH CLAIM; PROVIDED, HOWEVER, THAT THE INDEMNITY AGREEMENT CONTAINED IN THIS
SECTION 6(B) AND THE AGREEMENT WITH RESPECT TO CONTRIBUTION CONTAINED IN SECTION
7 SHALL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY CLAIM IF SUCH SETTLEMENT
IS EFFECTED WITHOUT THE PRIOR WRITTEN CONSENT OF THE HOLDER, WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD; PROVIDED, FURTHER, HOWEVER, THAT THE HOLDER SHALL
BE LIABLE UNDER THIS SECTION 6(B) FOR ONLY THAT AMOUNT OF A CLAIM OR INDEMNIFIED
DAMAGES AS DOES NOT EXCEED THE NET PROCEEDS TO THE HOLDER AS A RESULT OF THE
SALE OF REGISTRABLE SECURITIES PURSUANT TO SUCH REGISTRATION STATEMENT.  SUCH
INDEMNITY SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION
MADE BY OR ON BEHALF OF SUCH INDEMNIFIED PARTY AND SHALL SURVIVE THE TRANSFER OF
THE REGISTRABLE SECURITIES BY THE HOLDER PURSUANT TO SECTION 9.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE INDEMNIFICATION AGREEMENT
CONTAINED IN THIS SECTION 6(B) WITH RESPECT TO ANY PROSPECTUS SHALL NOT INURE TO
THE BENEFIT OF ANY INDEMNIFIED PARTY IF THE UNTRUE STATEMENT OR OMISSION OF
MATERIAL FACT CONTAINED IN THE PROSPECTUS WAS CORRECTED AND SUCH NEW PROSPECTUS
WAS DELIVERED TO THE HOLDER PRIOR TO THE HOLDER’S USE OF THE PROSPECTUS TO WHICH
THE CLAIM RELATES.

(C)           PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PERSON OR INDEMNIFIED
PARTY UNDER THIS SECTION 6 OF NOTICE OF THE COMMENCEMENT OF ANY ACTION OR
PROCEEDING (INCLUDING ANY GOVERNMENTAL ACTION OR PROCEEDING) INVOLVING A CLAIM,
SUCH INDEMNIFIED PERSON OR INDEMNIFIED PARTY SHALL, IF A CLAIM IN RESPECT
THEREOF IS TO BE MADE AGAINST ANY INDEMNIFYING PARTY UNDER THIS SECTION 6,
DELIVER TO THE INDEMNIFYING PARTY A WRITTEN NOTICE OF THE COMMENCEMENT THEREOF,
AND THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO PARTICIPATE IN, AND, TO THE
EXTENT THE INDEMNIFYING PARTY SO DESIRES, JOINTLY WITH ANY OTHER INDEMNIFYING
PARTY SIMILARLY NOTICED, TO ASSUME CONTROL OF THE DEFENSE THEREOF WITH COUNSEL
MUTUALLY SATISFACTORY TO THE INDEMNIFYING PARTY AND THE INDEMNIFIED PERSON OR
THE INDEMNIFIED PARTY, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT AN
INDEMNIFIED PERSON OR INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO RETAIN HIS OR
ITS OWN COUNSEL WITH THE FEES AND EXPENSES OF NOT MORE THAN ONE (1) COUNSEL FOR
SUCH INDEMNIFIED PERSON OR INDEMNIFIED PARTY TO BE PAID BY THE INDEMNIFYING
PARTY, IF, IN THE REASONABLE OPINION OF COUNSEL RETAINED BY THE INDEMNIFYING
PARTY, THE REPRESENTATION BY SUCH COUNSEL OF THE INDEMNIFIED PERSON OR
INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY WOULD BE INAPPROPRIATE DUE TO
ACTUAL OR POTENTIAL DIFFERING  INTERESTS BETWEEN SUCH INDEMNIFIED PERSON OR
INDEMNIFIED PARTY AND ANY OTHER PARTY REPRESENTED BY SUCH COUNSEL IN SUCH
PROCEEDING.  THE INDEMNIFIED PARTY OR INDEMNIFIED PERSON SHALL COOPERATE FULLY
WITH THE INDEMNIFYING PARTY IN CONNECTION WITH ANY NEGOTIATION OR DEFENSE OF ANY
SUCH ACTION OR CLAIM BY THE INDEMNIFYING PARTY AND SHALL FURNISH TO THE


--------------------------------------------------------------------------------


INDEMNIFYING PARTY ALL INFORMATION REASONABLY AVAILABLE TO THE INDEMNIFIED PARTY
OR INDEMNIFIED PERSON WHICH RELATES TO SUCH ACTION OR CLAIM.  THE INDEMNIFYING
PARTY SHALL KEEP THE INDEMNIFIED PARTY OR INDEMNIFIED PERSON FULLY APPRISED AT
ALL TIMES AS TO THE STATUS OF THE DEFENSE OR ANY SETTLEMENT NEGOTIATIONS WITH
RESPECT THERETO.  NO INDEMNIFYING PARTY SHALL BE LIABLE FOR ANY SETTLEMENT OF
ANY ACTION, CLAIM OR PROCEEDING EFFECTED WITHOUT HIS OR ITS PRIOR WRITTEN
CONSENT; PROVIDED, HOWEVER, THAT THE INDEMNIFYING PARTY SHALL NOT UNREASONABLY
WITHHOLD, DELAY OR CONDITION HIS OR ITS CONSENT.  NO INDEMNIFYING PARTY SHALL,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTY OR INDEMNIFIED
PERSON, CONSENT TO ENTRY OF ANY JUDGMENT OR ENTER INTO ANY SETTLEMENT OR OTHER
COMPROMISE WHICH DOES NOT INCLUDE AS AN UNCONDITIONAL TERM THEREOF THE GIVING BY
THE CLAIMANT OR PLAINTIFF TO SUCH INDEMNIFIED PARTY OR INDEMNIFIED PERSON OF A
RELEASE FROM ALL LIABILITY IN RESPECT TO SUCH CLAIM OR LITIGATION.  FOLLOWING
INDEMNIFICATION AS PROVIDED FOR HEREUNDER, THE INDEMNIFYING PARTY SHALL BE
SUBROGATED TO ALL RIGHTS OF THE INDEMNIFIED PARTY OR INDEMNIFIED PERSON WITH
RESPECT TO ALL THIRD PARTIES, FIRMS OR CORPORATIONS RELATING TO THE MATTER FOR
WHICH INDEMNIFICATION HAS BEEN MADE.  THE FAILURE TO DELIVER WRITTEN NOTICE TO
THE INDEMNIFYING PARTY WITHIN A REASONABLE TIME OF THE COMMENCEMENT OF ANY SUCH
ACTION SHALL NOT RELIEVE SUCH INDEMNIFYING PARTY OF ANY LIABILITY TO THE
INDEMNIFIED PERSON OR INDEMNIFIED PARTY UNDER THIS SECTION 6, EXCEPT TO THE
EXTENT THAT THE INDEMNIFYING PARTY IS PREJUDICED IN HIS OR ITS ABILITY TO DEFEND
SUCH ACTION.

(D)           THE INDEMNIFICATION REQUIRED BY THIS SECTION 6 SHALL BE MADE BY
PERIODIC PAYMENTS OF THE AMOUNT THEREOF DURING THE COURSE OF THE INVESTIGATION
OR DEFENSE, AS AND WHEN BILLS ARE RECEIVED OR INDEMNIFIED DAMAGES ARE INCURRED.

(E)           THE INDEMNITY AGREEMENTS CONTAINED HEREIN SHALL BE IN ADDITION TO
(I) ANY CAUSE OF ACTION OR SIMILAR RIGHT OF THE INDEMNIFIED PARTY OR INDEMNIFIED
PERSON AGAINST THE INDEMNIFYING PARTY OR OTHERS, AND (II) ANY LIABILITIES THE
INDEMNIFYING PARTY MAY BE SUBJECT TO PURSUANT TO THE LAW.


7.             CONTRIBUTION.

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which he or it would otherwise be liable under
Section 6 to the fullest extent permitted by law; provided, however, that:  (i)
no seller of Registrable Securities guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities.


8.             REPORTS UNDER THE EXCHANGE ACT.

With a view to making available to the Holder the benefits of Rule 144
promulgated under the Securities Act or any similar rule or regulation of the
SEC that may at any time permit the Holders to sell securities of the Company to
the public without registration (“Rule 144”) the Company agrees to:

(A)           MAKE AND KEEP PUBLIC INFORMATION AVAILABLE, AS THOSE TERMS ARE
UNDERSTOOD AND DEFINED IN RULE 144;

(B)           FILE WITH THE SEC IN A TIMELY MANNER ALL REPORTS AND OTHER
DOCUMENTS REQUIRED OF THE COMPANY UNDER THE SECURITIES ACT AND THE EXCHANGE ACT
SO LONG AS THE COMPANY REMAINS SUBJECT TO SUCH REQUIREMENTS (IT BEING UNDERSTOOD
THAT NOTHING HEREIN SHALL LIMIT THE COMPANY’S OBLIGATIONS UNDER SECTION 4(C) OF
THE NOTE AND WARRANT PURCHASE AGREEMENT) AND THE FILING OF SUCH REPORTS AND
OTHER DOCUMENTS AS ARE  REQUIRED BY THE APPLICABLE PROVISIONS OF RULE 144; AND

(C)           FURNISH TO THE HOLDER SO LONG AS THE HOLDER OWNS REGISTRABLE
SECURITIES, PROMPTLY UPON REQUEST, (I) A WRITTEN STATEMENT BY THE COMPANY THAT
IT HAS COMPLIED WITH THE REPORTING REQUIREMENTS OF RULE 144, THE SECURITIES ACT
AND THE EXCHANGE ACT, (II) A COPY OF THE MOST RECENT ANNUAL OR QUARTERLY REPORT
OF THE COMPANY AND SUCH OTHER REPORTS AND DOCUMENTS SO FILED BY THE COMPANY, AND
(III)


--------------------------------------------------------------------------------


SUCH OTHER INFORMATION AS MAY BE REASONABLY REQUESTED TO PERMIT THE HOLDER TO
SELL SUCH SECURITIES PURSUANT TO RULE 144 WITHOUT REGISTRATION.


9.             AMENDMENT OF REGISTRATION RIGHTS.

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and Holder who then
hold at least two-thirds (2/3) of the Registrable Securities.  Any amendment or
waiver effected in accordance with this Section 9 shall be binding upon each
Holder and the Company.  No such amendment shall be effective to the extent that
it applies to fewer than all of the holders of the Registrable Securities.  No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of this Agreement unless the same
consideration also is offered to all of the parties to this Agreement.


10.           MISCELLANEOUS.

(A)           A PERSON IS DEEMED TO BE A HOLDER OF REGISTRABLE SECURITIES
WHENEVER SUCH PERSON OWNS OR IS DEEMED TO OWN OF RECORD SUCH REGISTRABLE
SECURITIES OR OWNS THE RIGHT TO RECEIVE THE REGISTRABLE SECURITIES.  IF THE
COMPANY RECEIVES CONFLICTING INSTRUCTIONS, NOTICES OR ELECTIONS FROM TWO (2) OR
MORE PERSONS WITH RESPECT TO THE SAME REGISTRABLE SECURITIES, THE COMPANY SHALL
ACT UPON THE BASIS OF INSTRUCTIONS, NOTICE OR ELECTION RECEIVED FROM THE
REGISTERED OWNER OF SUCH REGISTRABLE SECURITIES.

(B)           NO PIGGYBACK ON REGISTRATIONS.  EXCEPT AS SET FORTH ON SCHEDULE
10(B) ATTACHED HERETO, NEITHER THE COMPANY NOR ANY OF ITS SECURITY HOLDERS
(OTHER THAN THE HOLDER IN SUCH CAPACITY PURSUANT HERETO) MAY INCLUDE SECURITIES
OF THE COMPANY IN THE INITIAL REGISTRATION STATEMENT OTHER THAN THE REGISTRABLE
SECURITIES.  THE COMPANY SHALL NOT FILE ANY OTHER REGISTRATION STATEMENTS UNTIL
THE INITIAL REGISTRATION STATEMENT REQUIRED HEREUNDER IS DECLARED EFFECTIVE BY
THE SEC, PROVIDED THAT THIS SECTION 10(B) SHALL NOT PROHIBIT THE COMPANY FROM
FILING AMENDMENTS TO REGISTRATION STATEMENTS ALREADY FILED.

(C)           PIGGY-BACK REGISTRATIONS.  IF AT ANY TIME DURING THE REGISTRATION
PERIOD THERE IS NOT AN EFFECTIVE REGISTRATION STATEMENT COVERING ALL OF THE
REGISTRABLE SECURITIES AND THE COMPANY SHALL DETERMINE TO PREPARE AND FILE WITH
THE SEC A REGISTRATION STATEMENT RELATING TO AN OFFERING FOR ITS OWN ACCOUNT OR
THE ACCOUNT OF OTHERS UNDER THE SECURITIES ACT OF ANY OF ITS EQUITY SECURITIES,
OTHER THAN ON FORM S-4 OR FORM S-8 (EACH AS PROMULGATED UNDER THE SECURITIES
ACT) OR THEIR THEN EQUIVALENTS RELATING TO EQUITY SECURITIES TO BE ISSUED SOLELY
IN CONNECTION WITH ANY ACQUISITION OF ANY ENTITY OR BUSINESS OR EQUITY
SECURITIES ISSUABLE IN CONNECTION WITH THE STOCK OPTION OR OTHER EMPLOYEE
BENEFIT PLANS, THEN THE COMPANY SHALL SEND TO THE HOLDER A WRITTEN NOTICE OF
SUCH DETERMINATION AND, IF WITHIN FIFTEEN (15) DAYS AFTER THE DATE OF SUCH
NOTICE, THE HOLDER SHALL SO REQUEST IN WRITING, THE COMPANY SHALL INCLUDE IN
SUCH REGISTRATION STATEMENT ALL OR ANY PART OF SUCH REGISTRABLE SECURITIES THE
HOLDER REQUESTS TO BE REGISTERED; PROVIDED, HOWEVER, THAT, THE COMPANY SHALL NOT
BE REQUIRED TO REGISTER ANY REGISTRABLE SECURITIES PURSUANT TO THIS SECTION
10(C) THAT ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144(K) PROMULGATED UNDER THE
SECURITIES ACT OR THAT ARE THE SUBJECT OF A THEN EFFECTIVE REGISTRATION
STATEMENT.

(D)           ANY NOTICES, CONSENTS, WAIVERS OR OTHER COMMUNICATIONS REQUIRED OR
PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT MUST BE IN WRITING AND
WILL BE DEEMED TO HAVE BEEN DELIVERED:  (I) UPON RECEIPT, WHEN DELIVERED
PERSONALLY; (II) UPON RECEIPT, WHEN SENT BY FACSIMILE (PROVIDED CONFIRMATION OF
TRANSMISSION IS MECHANICALLY OR ELECTRONICALLY GENERATED AND KEPT ON FILE BY THE
SENDING PARTY); OR (III) ONE (1) BUSINESS DAY AFTER DEPOSIT WITH A NATIONALLY
RECOGNIZED OVERNIGHT DELIVERY SERVICE, IN EACH CASE PROPERLY ADDRESSED TO THE
PARTY TO RECEIVE THE SAME.  THE ADDRESSES AND FACSIMILE NUMBERS FOR SUCH
COMMUNICATIONS SHALL BE:

If to the Company, to:

 

Open Energy Corporation

 

 

514 Via de la Valle, Suite 200

 

 

Solana Beach, CA 92075

 

 

Attention: David Saltman, Chief Executive Officer

 

 

Telephone:    858-794-8800

 

 

Facsimile:      858-794-8811

 


--------------------------------------------------------------------------------


 

With Copy to:

 

John Hart, Esq.

 

 

514 Via de la Valle, Suite 200

 

 

Solana Beach, CA 92075

 

 

Telephone:   858-794-8800

 

 

Facsimile:    858-794-8811

 

If to the Holder, to his address and facsimile number on the Schedule of the
Holder attached hereto, with copies to the Holder’s representatives as set forth
on the Schedule of the Holder or to such other address and/or facsimile number
and/or to the attention of such other person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change.  Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

(E)           FAILURE OF ANY PARTY TO EXERCISE ANY RIGHT OR REMEDY UNDER THIS
AGREEMENT OR OTHERWISE, OR DELAY BY A PARTY IN EXERCISING SUCH RIGHT OR REMEDY,
SHALL NOT OPERATE AS A WAIVER THEREOF.

(F)            THE LAWS OF THE STATE OF ILLINOIS SHALL GOVERN ALL ISSUES
CONCERNING THE RELATIVE RIGHTS OF THE COMPANY AND THE HOLDER AS ITS
STOCKHOLDER.  ALL OTHER QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF ILLINOIS OR
ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF ILLINOIS.  EACH PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE COURTS OF THE STATE OF
ILLINOIS, SITTING IN COOK COUNTY, ILLINOIS AND FEDERAL COURTS FOR THE NORTHERN
DISTRICT OF ILLINOIS SITTING IN CHICAGO, ILLINOIS, FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED
HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO
ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT HE OR IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION
OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH
SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF TO SUCH PARTY AT THE
ADDRESS FOR SUCH NOTICES TO HIM OR IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  IF ANY PROVISION OF THIS
AGREEMENT SHALL BE INVALID OR UNENFORCEABLE IN ANY JURISDICTION, SUCH INVALIDITY
OR UNENFORCEABILITY SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE
REMAINDER OF THIS AGREEMENT IN THAT JURISDICTION OR THE VALIDITY OR
ENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT IN ANY OTHER JURISDICTION. 
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT HE OR IT MAY HAVE, AND AGREES NOT
TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

(G)           THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON
THE PERMITTED SUCCESSORS AND ASSIGNS OF EACH OF THE PARTIES HERETO.

(H)           THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE
ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.

(I)            THIS AGREEMENT MAY BE EXECUTED IN IDENTICAL COUNTERPARTS, EACH OF
WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH SHALL CONSTITUTE ONE AND THE
SAME AGREEMENT.  THIS AGREEMENT, ONCE


--------------------------------------------------------------------------------


EXECUTED BY A PARTY, MAY BE DELIVERED TO THE OTHER PARTY HERETO BY FACSIMILE
TRANSMISSION OF A COPY OF THIS AGREEMENT BEARING THE SIGNATURE OF THE PARTY SO
DELIVERING THIS AGREEMENT.

(J)            EACH PARTY SHALL DO AND PERFORM, OR CAUSE TO BE DONE AND
PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND SHALL EXECUTE AND DELIVER ALL
SUCH OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS, AS THE OTHER
PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE INTENT AND ACCOMPLISH THE
PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY.

(K)           THE LANGUAGE USED IN THIS AGREEMENT WILL BE DEEMED TO BE THE
LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL INTENT AND NO RULES OF
STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.

(L)            THIS AGREEMENT IS INTENDED FOR THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS, AND IS NOT FOR THE
BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED BY, ANY OTHER PERSON.

IN WITNESS WHEREOF, the Holder and the Company have caused their signature page
to this Registration Rights Agreement to be duly executed as of the date first
above written.

 

COMPANY:

 

 

OPEN ENERGY CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

David Saltman

 

 

Title:

Chief Executive Officer

 

 

IN WITNESS WHEREOF, the Holder and the Company have caused their signature page
to this Registration Rights Agreement to be duly executed as of the date first
above written.

 

HOLDER:

 

 

 

 

 

 

 

 

 

 

 

 

Name: John Fife

 


--------------------------------------------------------------------------------


SCHEDULE I

HOLDER

Holder

 

Address/Facsimile
Number of Holder

 

Address/Facsimile
Number of Holder’s
Representative

 

 

 

 

 

John Fife

 

303 East Wacker Drive, Suite 311

 

303 East Wacker Drive, Suite 311



 

Chicago, IL 60601

 

Chicago, IL 60601



 

Facsimile:       (312)819-9701

 

Facsimile:        (312)819-9701



 

Attention: Merrill E. Weber, Esq.

 

 

 


--------------------------------------------------------------------------------


EXHIBIT A

SELLING STOCKHOLDERS

AND PLAN OF DISTRIBUTION

Selling Stockholders

The shares of Common Stock being offered by the selling stockholders are
issuable upon exercise of the warrant, conversion of the convertible debentures
and upon exercise of the default warrant.  For additional information regarding
the issuance of those warrants, convertible notes and default warrants, see
“Private Placement of Warrant, Convertible Debenture and Default Warrant”
above.  We are registering the shares of Common Stock in order to permit the
selling stockholders to offer the shares for resale from time to time.  Except
as otherwise notes and except for the ownership of the warrant, the convertible
debenture and the default warrant issued pursuant to the Note and Warrant
Purchase Agreement, the selling stockholders have not had any material
relationship with us within the past three years.

The table below lists the selling stockholders and other information regarding
the beneficial ownership of the shares of Common Stock by each of the selling
stockholders.  The second column lists the number of shares of Common Stock
beneficially owned by each selling stockholder, based on his or its ownership of
the warrant, the convertible debenture and the default warrant, as of
            , 200  , assuming exercise of the warrant, conversion of the
convertible debenture and exercise of the default warrant held by the selling
stockholders on that date, without regard to any limitations on conversions or
exercise.

The third column lists the shares of Common Stock being offered by this
prospectus by the selling stockholders.

In accordance with the terms of a registration rights agreement with the selling
stockholders, this prospectus generally covers the resale of at least (i) 300%
of the number of Conversion Shares issued and issuable pursuant to the
convertible debenture as of the trading day immediately preceding the date the
registration statement is initially filed with the SEC, and (ii) 100% of the
number of warrant shares and default warrant shares issued and issuable pursuant
to the warrant and the default warrant as of the trading day immediately
preceding the date the registration statement is initially filed with the SEC. 
Because the exercise price of the warrant, the conversion price of the
convertible debenture and the exercise price of the default warrant may be
adjusted, the number of shares that will actually be issued may be more or less
than the number of shares being offered by this prospectus.  The fourth column
assumes the sale of all of the shares offered by the selling stockholders
pursuant to this prospectus.

Under the terms of the warrant, the convertible debenture and the default
warrant, a selling stockholder may not exercise the warrant, convert the
convertible debenture or exercise the default warrant to the extent such
conversion or exercise would cause such selling stockholder, together with his
or its affiliates, to beneficially own a number of shares of Common Stock which
would exceed 4.99% of our then outstanding shares of Common Stock following such
conversion or exercise, excluding for purposes of such determination shares of
Common Stock issuable upon exercise of the warrant, conversion of the
convertible debenture which have not been converted and upon exercise of the
default warrant which have not been exercised.  The number of shares in the
second column does not reflect this limitation.  The selling stockholders may
sell all, some or none of their shares in this offering.  See “Plan of
Distribution.”


--------------------------------------------------------------------------------


 

Name of Selling Stockholder

 

Number of Shares Owned
Prior to Offering

 

Maximum Number of
Shares
to be Sold Pursuant to this
Prospectus

 

Number of Shares Owned
After Offering

 

 

 

 

 

 

 

John Fife

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


Plan of Distribution

Each Selling Stockholder (the “Selling Stockholders”) of the common stock and
any of their pledgees, assignees and successors-in-interest may, from time to
time, sell any or all of their shares of common stock on the                 or
any other stock exchange, market or trading facility on which the shares are
traded or in private transactions.  These sales may be at fixed or negotiated
prices.  A Selling Stockholder may use any one or more of the following methods
when selling shares:

·                  ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

·                  block trades in which the broker-dealer will attempt to sell
the shares as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

·                  purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

·                  an exchange distribution in accordance with the rules of the
applicable exchange;

·                  privately negotiated transactions;

·                  broker-dealers may agree with the Selling Stockholders to
sell a specified number of such shares at a stipulated price per share;

·                  through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;

·                  a combination of any such methods of sale; or

·                  any other method permitted pursuant to applicable law.

The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.

Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with NASDR Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with NASDR IM-2440.

In connection with the sale of the common stock or interests therein, the
Selling Stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
Common Stock in the course of hedging the positions they assume.  The Selling
Stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales.  In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act.  Each Selling Stockholder has informed the
Company that he or it does not have any written or oral agreement or
understanding, directly or indirectly, with any person to distribute the


--------------------------------------------------------------------------------


Common Stock. In no event shall any broker-dealer receive fees, commissions and
markups which, in the aggregate, would exceed eight percent (8%).

The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the shares.  The Company has agreed to indemnify
the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.

Because Selling Stockholders may be deemed to be “underwriters” within the
meaning of the Securities Act, they will be subject to the prospectus delivery
requirements of the Securities Act including Rule 172 thereunder.  In addition,
any securities covered by this prospectus which qualify for sale pursuant to
Rule 144 under the Securities Act may be sold under Rule 144 rather than under
this prospectus.  There is no underwriter or coordinating broker acting in
connection with the proposed sale of the resale shares by the Selling
Stockholders.

We agreed to keep this prospectus effective until the earlier of (i) the date on
which the shares may be resold by the Selling Stockholders without registration
and without regard to any volume limitations by reason of Rule 144(k) under the
Securities Act or any other rule of similar effect or (ii) all of the shares
have been sold pursuant to this prospectus or Rule 144 under the Securities Act
or any other rule of similar effect.  The resale shares will be sold only
through registered or licensed brokers or dealers if required under applicable
state securities laws. In addition, in certain states, the resale shares may not
be sold unless they have been registered or qualified for sale in the applicable
state or an exemption from the registration or qualification requirement is
available and is complied with.

Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale shares may not simultaneously engage
in market making activities with respect to the common stock for the applicable
restricted period, as defined in Regulation M, prior to the commencement of the
distribution.  In addition, the Selling Stockholders will be subject to
applicable provisions of the Exchange Act and the rules and regulations
thereunder, including Regulation M, which may limit the timing of purchases and
sales of shares of the common stock by the Selling Stockholders or any other
person.  We will make copies of this prospectus available to the Selling
Stockholders and have informed them of the need to deliver a copy of this
prospectus to each purchaser at or prior to the time of the sale (including by
compliance with Rule 172 under the Securities Act).


--------------------------------------------------------------------------------


EXHIBIT B

OTHER DISCLOSURES

None


--------------------------------------------------------------------------------


EXHIBIT C

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

Attention:

Re:                               OPEN ENERGY CORPORATION

Ladies and Gentlemen:

We are counsel to Open Energy Corporation, a Nevada corporation (the “Company”),
and have represented the Company in connection with that certain Note and
Warrant Purchase Agreement (the “Note and Warrant Purchase Agreement”) entered
into by and among the Company and the Holder named therein (collectively, the
“Holders”) pursuant to which the Company issued to the Holder shares of its
Common Stock, par value $0.01 per share (the “Common Stock”).  Pursuant to the
Purchase Agreement, the Company also has entered into a Registration Rights
Agreement with the Holder (the “Registration Rights Agreement”) pursuant to
which the Company agreed, among other things, to register the Registrable
Securities (as defined in the Registration Rights Agreement) under the
Securities Act of 1933, as amended (the “Securities Act”).  In connection with
the Company’s obligations under the Registration Rights Agreement, on
                                 , the Company filed a Registration Statement on
Form               (File No. 333-                   ) (the “Registration
Statement”) with the Securities and Exchange Commission (the “SEC”) relating to
the Registrable Securities which names each of the Holder as a selling
stockholder there under.

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the Securities Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the Securities Act pursuant to the
Registration Statement.

 

Very truly yours,

 

 

 

 

 

[Law Firm]

 

 

 

 

 

By:

 

 

cc:           [NAME OF HOLDER]


--------------------------------------------------------------------------------